FILED
                               NOT FOR PUBLICATION                          DEC 22 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 MARTA MARICELA FAJARDO-                           No. 06-72955
 SANDOVAL; JOSE IGNACIO LARIOS-
 ALCARAZ,                                          Agency Nos. A078-051-611
                                                               A095-397-967
               Petitioners,

   v.                                              MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted December 15, 2009 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Marta Maricela Fajardo-Sandoval and Jose Ignacio Larios-Alcaraz, natives

and citizens of Mexico, petition for review of the Board of Immigration Appeals’



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LA/Research
order dismissing their appeal from an immigration judge’s (“IJ”) decision denying

their applications for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review de novo claims of due process violations in removal

proceedings, Lopez-Umanzor v. Gonzales, 405 F.3d 1049, 1053 (9th Cir. 2005),

and we deny the petition for review.

       Contrary to the petitioners’ contention that the IJ violated due process by

limiting their direct testimony and their expert’s testimony, the proceedings were

not so fundamentally unfair that the petitioners “were prevented from reasonably

presenting [their] case.” See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000).

Moreover, the petitioners failed to demonstrate that additional testimony would

have potentially affected the outcome of the proceedings. See id. (requiring

prejudice to prevail on a due process challenge).

       The petitioners’ contention that the BIA misapprehended the facts is not

persuasive.

       PETITION FOR REVIEW DENIED.




LA/Research                                2                                   06-72955